            Case 5:20-cv-03865-CFK Document 1 Filed 08/07/20 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 GENUS LIFESCIENCES INC., f/k/a LEHIGH               )
 VALLEY TECHNOLOGIES, INC.,                          )
 514 North 12th Street, Allentown,                   )
 Pennsylvania 18102,
                                                     )
                 Plaintiff,                          )
                                                     )   No.: 5:20-CV-03865
        vs.                                          )
                                                     )   JURY TRIAL DEMANDED
 TAPASYA ENGINEERING WORKS PVT.                      )
 LTD.,                                               )
 Plot No. A/212, Road No. 30, Wagle Industrial
 Estate, Thane - 400 604, India,                     )
                                                     )
                 Defendant.                          )
                                                     )

                                CIVIL ACTION COMPLAINT

       Plaintiff Genus Lifesciences Inc., formerly known as Lehigh Valley Technologies, Inc.

(“Genus”), through its attorneys, K&L Gates LLP, brings this Complaint against Defendant

Tapasya Engineering Works Pvt. Ltd. (“Tapasya”), and alleges on knowledge as to itself and its

own acts, and on information and belief as to all other matters, as follows:

                      INTRODUCTION AND SUMMARY OF ACTION

       1.       Genus brings this action for breach of contract and breach of express and implied

warranties arising out of Tapasya’s delivery of defective products that did not comply with the

parties’ agreement and were not of merchantable quality. As described below, Genus refused to

accept several products and revoked its acceptance of others pursuant to its contract with Tapasya

and the Pennsylvania Commercial Code. Despite recognizing its breaches, as further described

below, Tapasya has failed to reimburse Genus for the defective products, nor compensate Genus

for the damages that it incurred in connection with obtaining replacement products.
              Case 5:20-cv-03865-CFK Document 1 Filed 08/07/20 Page 2 of 15




                                           THE PARTIES

         2.       Genus is a Pennsylvania corporation organized under the laws of the State of

Pennsylvania with a principal place of business at 514 North 12th Street, Allentown, Pennsylvania

18102.

         3.       Tapasya is an Indian private limited company with a principal place of business at

Plot No. A/212, Road No. 30, Wagle Industrial Estate, Thane - 400 604, India.

                                   JURISDICTION AND VENUE

         4.       This court has subject matter jurisdiction over this civil action based on diversity

of citizenship pursuant to 28 U.S.C. § 1332. Genus is incorporated in Pennsylvania and its

principal place of business is in Pennsylvania. Tapasya is incorporated in India and its principal

place of business is in India. Therefore, there is complete diversity of citizenship. Furthermore,

the amount of damages claimed is in excess of seventy-five thousand ($75,000) dollars, exclusive

of interest and costs.

         5.       Tapasya is subject to personal jurisdiction in the Commonwealth of Pennsylvania,

pursuant to 42 Pa.C.S. §§ 5322(a)(1) and (a)(2), because it transacts business in the

Commonwealth, has contracted to supply goods in the Commonwealth, and consented to personal

jurisdiction in the Commonwealth under the contract at issue in this action.

         6.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in this District.

                                    FACTUAL BACKGROUND

         7.       Genus is a specialty pharmaceutical company engaged in the development,

manufacture, and commercialization of generic and branded pharmaceutical products. Genus

manufactures its products in Allentown, Pennsylvania and distributes them to retail chains,

hospitals, mail-order companies, and other dispensing organizations through various wholesalers
             Case 5:20-cv-03865-CFK Document 1 Filed 08/07/20 Page 3 of 15




and distributors throughout the United States. Genus manufactures its products under Good

Manufacturing Practices (“GMP”), and Genus’s GMP compliance includes all aspects of its

pharmaceutical operations, including the production facility and analytical laboratory, employee

training, and other critical elements.

        8.       Tapasya markets and sells equipment to manufacture pharmaceutical products. As

described in greater detail below, Genus placed purchase orders for Tapasya’s products, but due

to manufacturing defects, many of Tapasya’s products failed to meet product specifications.

Additionally, Tapasya’s personnel spent several weeks trying to install and operate some of the

equipment at Genus’s facility, but they were unable to do so. As a result, and as described further

below, Genus cannot use most of the equipment Genus purchased from Tapasya.

        9.       More specifically, Genus purchased various pieces of equipment from Tapasya to

manufacture pharmaceutical products, including: high shear granulators, v-blenders, tray dryers,

fluid beds, a tap cone mill, and a vibratory sifter. These products are described below.

        10.      High shear granulators use an impeller and chopper system to convert powders into

dense granules, which can then be compressed together into a tablet.

        11.      V-blenders are used to mix pharmaceutical ingredients to achieve homogeneous

blending.

        12.      Tray dryers are similar to large ovens, which are used to dry a variety of materials.

        13.      Fluid beds are used for cooling, heating, and drying of solid materials. Particles

are “fluidized,” often with air, in a bed and then cooled, heated, or dried.

        14.      A tap cone mill is used for shredding, sizing, and grinding of powders.

        15.      A vibratory sifter is a screening machine that helps separate materials based on

particle size.
         Case 5:20-cv-03865-CFK Document 1 Filed 08/07/20 Page 4 of 15




A.     The Contract Between Genus and Tapasya

       16.     On February 12, 2016, Genus and Tapasya executed a contract (the “Contract”), a

true and correct copy of which is attached hereto and incorporated herein as Exhibit A. Pursuant

to the Contract, Tapasya agreed to “sell, transfer and deliver” the products to Genus in

Pennsylvania by a given date in exchange for a purchase price.

       17.     Pursuant to paragraph 6 of the Contract, Genus was permitted to “inspect the

Products at any time” and if the “Products are defective in material or workmanship or otherwise

not in conformity with the requirements of the order,” Genus, in addition to its other rights, was

permitted to “reject the same in whole or in part for full credit or require prompt action or

replacement at Seller’s expense, including costs of delivery and return.” See Contract, Ex. A, ¶ 6.

       18.     In paragraph 7 of the Contract, Tapasya “expressly warrant[ed] that the Products

ordered and work covered by the [Contract] will,” among other warranties: (1) “conform to the

specifications, drawings, samples, or other description furnished or adopted by [Genus]”; (2) “be

readily usable, within specifications”; (3) be “of good workmanship and materials”; and (4) be

“free from defect of any kind.” See Contract, Ex. A, ¶ 7.

       19.     Tapasya further agreed to pay any “reasonable attorneys’ fees” that “result[ed]”

from any breach” of the Contract. Id.

       20.     In paragraph 3 of the Contract, Tapasya and Genus agreed that “time [was] of the

essence” in Tapasya’s “delivery of the Products” and agreed that Tapasya would deliver the

products “no later than June 25, 2016.” Accordingly, Tapasya agreed to pay Genus a 1% penalty

on the purchase value of each product delivered one week after June 25, 2016 up to a maximum

penalty of 5% after five weeks. See Contract, Ex. A, ¶ 3.
          Case 5:20-cv-03865-CFK Document 1 Filed 08/07/20 Page 5 of 15




        21.    In paragraph 10 of the Contract, Genus reserved the right “to terminate its

obligations under any order with [Tapasya] . . . if any delivery is not made within the time

provided.” Further, if “no time is specified,” then Tapasya agreed to deliver the products “within

a reasonable time.” See Contract, Ex. A, ¶ 10.

        22.    Finally, Tapasya agreed that all disputes related to the Contract shall be adjudicated

in the federal or state courts located in the Commonwealth of Pennsylvania. See Contract, Ex. A,

¶ 14.

B.      The Purchase Orders for the Products

        23.    In 2016, Genus placed two purchase orders with Tapasya for twelve pieces of

equipment. The purchase price for both orders was $1,130,857.50, plus additional shipping costs.

        24.    The first purchase order Genus place with Tapasya was for the following seven

products for a purchase price of $574,032.00:

               •      Tray Dryer Lab Model, TAP-TD-1 (“Tray Dryer Lab Model”);

               •      High Shear Granulator, TAP-HSMG-LAB (“HSG LAB”);

               •      High Shear Granulator, TAP-HSMG-50 (“HSG 50”);

               •      High Shear Granulator, TAP-HSMG 400 (“HSG 400”);

               •      Tray Dryer, TAP-TD-72-ATM (“Tray Dryer ATM”);

               •      V Blender 1 cubic foot & 2 cubic foot, TAP-VB-100 (“V Blender 100”);
                      and

               •      V Blender 10 cubic feet, TAP-VB-500 (“V Blender 500”).

See Invoice dated February 12, 2016, a true and correct copy of which is attached hereto and

incorporated herein as Exhibit B.

        25.    The second purchase order that Genus placed with Tapasya was for the following

five products for a purchase price of $556,825.50:
           Case 5:20-cv-03865-CFK Document 1 Filed 08/07/20 Page 6 of 15




               •       Fluid Bed, TAP-FBE-400-S12 (“Fluid Bed S12”);

               •       Fluid Bed Top Spray & Bottom Spray arrangement (“Fluid Bed Spray

                       Arrangement”);

               •       High Shear Granulator, TAP-HSMG-400-S12 (“HSG S12”);

               •       Vibratory Sifter, TAP-VS-12 (“Vibratory Sifter”); and

               •       Tap Cone Mill, TAP-TCM-50 (“Tap Cone Mill”).

See Invoice dated September 9, 2016, a true and correct copy of which is attached hereto and

incorporated herein as Exhibit C.

C.     The Defective Products Manufactured and Sold by Tapasya

       26.     After months of delay, Tapasya finally delivered eight of the twelve products. Five

of the seven products on the first purchase order were delivered in the fourth quarter of 2016, over

five weeks after the June 25, 2016 deadline set out in the Contract. Three of the five products in

the second purchase order were delivered at various points in 2017.

       27.     Of the eight products that were delivered, two are in use, two are awaiting

qualification, and four were defective. Of the four products that were defective, Genus has

returned three of them to Tapasya, and has attempted to return the fourth to Tapasya, but it has

refused to respond. In light of the defective and late delivery of the products, Genus cancelled its

order for the four remaining products.

       28.     The status of the products and the amounts that Genus paid to Tapasya are as

follows:


                       Purchase      Purchase     Amount Paid        Date
     Equipment          Order         Order       by Genus to      Delivered          Status
                                       Price          Date
      HSG 400             One       $178,003.00   $142,403.00          -            Cancelled
       HSG 50             One       $137,662.00   $110,129.00      Q4, 2016         Returned
      HSG LAB             One       $102,880.00    $82,304.00      Q4, 2016         Returned
            Case 5:20-cv-03865-CFK Document 1 Filed 08/07/20 Page 7 of 15



    V Blender 100         One       $30,295.00      $24,236.00       Q4, 2016         Awaiting
                                                                                    qualification
    V Blender 500         One       $42,527.00      $34,021.00       Q4, 2016         Awaiting
                                                                                    qualification
   Tray Dryer Lab         One       $7,758.00       $6,206.00        Q4, 2016     Tapasya requested
       Model                                                                       Genus to scrap
  Tray Dryer ATM          One      $74,907.00       $59,926.00           -           Cancelled
   Fluid Bed S12          Two      $194,662.00      $97,331.00           -           Cancelled
  Fluid Bed Spray         Two      $141,160.00      $70,580.00       Q4, 2017      To Be Returned
    Arrangement
      HSG S12             Two      $178,493.00      $89,247.00           -            Cancelled
   Tap Cone Mill          Two      $32,883.00       $16,442.00       Q1, 2017          In Use
  Vibratory Sifter        Two       $9,629.00        $4,815.00       Q1, 2017          In Use


       1.       The Returned Products

       29.      Genus encountered a multitude of problems with the operation of four pieces of

equipment following their delivery and assembly, resulting in Genus returning two of the products

to Tapasya, Tapasya instructing Genus to scrap another, and Genus seeking to return the last

product to Tapasya. More specifically, Genus returned the HSG LAB and the HSG 50. Tapasya

instructed Genus to scrap the Tray Dryer Lab Model, and Genus is still attempting to return the

Fluid Bed Spray Arrangement to Tapasya (collectively, the “Returned Products”). As described

below, despite spending close to three weeks at Genus’s facility, Tapasya’s personnel were unable

to install or operate the Returned Products in accordance with specifications.

       30.      The defects relating to the Returned Products are outlined below:

                •      HSG LAB, HSG 50: These products failed the operational qualifications
                       and performance specifications. See Review of Tapasya Equipment
                       PowerPoint, a true and correct copy of which is attached hereto and
                       incorporated herein as Exhibit D, at 13 (HSG LAB is referred to as 2/5/10
                       12 bar machine and HSG 50 is referred to as 25/50 12 bar machine).
                       Additionally, these products were delivered in October 2016, four months
                       after the June 25, 2016 deadline. Id. Moreover, it took four weeks to
                       assemble the HSG LAB and the HSG 50, and once they were assembled,
                       they failed the qualification tests. Id. As a result, Genus could not use these
                       products due to these defects and returned them to Tapasya.
          Case 5:20-cv-03865-CFK Document 1 Filed 08/07/20 Page 8 of 15




               •       Tray Dryer Lab Model. Defects prevented this product from functioning
                       as intended. For example, the clamps did not align to lock securely, the
                       screens did not set securely within the clamps, the pins failed to engage in
                       dedicated positions, and the integrity of the silicone seals was compromised.
                       Tapasya personnel oversaw the attempted installation of the Tray Dryer Lab
                       Model and were unable to make it operate within the product’s
                       specifications. As a result, Genus could not use this product as delivered
                       due to these defects and Tapasya instructed Genus that it need not return the
                       defective tray dryer.

               •       Fluid Bed Spray Arrangement. Tapasya sent a technician to Genus to
                       assist with the installation of this product on October 18, 2017. Although
                       the installation was physically completed, the technician could not calibrate
                       the temperature sensors, and the temperature of the product in the bowl did
                       not match the temperature display on the operating screen. As a result, the
                       operating qualification could not be completed. Tapasya sent a technician
                       to Genus again on November 6, 2017. Although Tapasya tried to fix the
                       machine multiple times, Tapasya was unable to. Genus could not use this
                       product due to these defects. Genus has attempted to return the Fluid Bed
                       Spray Arrangement to Tapasya, but Tapasya has not attempted to collect
                       the product from Genus.

       31.     Tapasya agreed that the HSG LAB, HSG 50, and Tray Dryer Lab Model were

defective and agreed to Genus’s request for a refund for the amounts paid for the Returned Products

in the amount of $198,639.00. See April 2017 Emails Between Tapasya and Genus, a true and

correct copy of which is attached hereto and incorporated herein as Exhibit E. Genus repeatedly

requested the refund, and Tapasya responded with insincere promises to pay the refund to Genus.

See, e.g., May 2017 Emails Between Tapasya and Genus, a true and correct copy of which is

attached hereto and incorporated herein as Exhibit F (“I will 100 % refund you your money it’s

just that it’s a complex thing for me to have it sent back but want you to know we are on the job

and we will and I repeat we will send 100 % money back to you.”); April 2017 Emails Between

Tapasya and Genus, Ex. E (“I shall initiate the process it shall take some time as the reserve bank

rules are slightly stringent but we shall initiate the refund ASAP.”).
            Case 5:20-cv-03865-CFK Document 1 Filed 08/07/20 Page 9 of 15




       32.      After these promises and more delays, Tapasya agreed to pay a refund in full, in

three installments beginning the week of June 19, 2017. See July 2017 Emails Between Tapasya

and Genus, a true and correct copy of which is attached hereto and incorporated herein as Exhibit

G. To date, however, Tapasya has failed to refund Genus any of the amounts that Genus paid for

the Returned Products, even though Genus was permitted under the Contract to “reject” defective

products “in whole or in part for full credit.” See Contract, Ex. A, ¶ 6.

       2.       The Cancelled Products

       33.      By July 12, 2017, due to the numerous unresolved problems with the Returned

Products and/or the delays in delivering any of the products, Genus had cancelled its orders for the

products that had not yet been delivered, which included the Tray Dryer ATM, HSG 400, Fluid

Bed S12, and HSG S12 (collectively, the “Cancelled Products”). See, e.g., Emails Regarding

Cancelled Products Between Tapasya and Genus, a true and correct copy of which is attached

hereto and incorporated herein as Exhibit H.

       34.      Tapasya acknowledged and accepted the cancellation of these products on July 12,

2017. Id. To date, however, Tapasya has failed to refund to Genus any of the amounts that Genus

paid for the Cancelled Products, even though the Contract permitted Genus “to terminate its

obligations under any order with [Tapasya] . . . if any delivery is not made within the time

provided” or if delivery is not “within a reasonable time” if no time period is provided. See

Contract, Ex. A, ¶ 10.

D.     Genus’s Damages

       35.      Tapasya owes Genus a refund for the Returned Products and Cancelled Products,

a penalty for failing to timely deliver the products, calibration expenses, and other expenses that

Genus was forced to incur to deliver the Returned Products back to Tapasya.
         Case 5:20-cv-03865-CFK Document 1 Filed 08/07/20 Page 10 of 15




       36.     Tapasya previously acknowledged that it was in breach and owed Genus “about

600 k.” See July 2019 Emails Between Tapasya and Genus, a true and correct copy of which is

attached hereto and incorporated herein as Exhibit I (“We owe you money and yes we shall settle

it.”). To date, however, despite this acknowledgement, Tapasya has failed to refund to Genus any

of the amounts that Genus paid for the Returned Products or the Cancelled Products in the amount

of $658,126.00. Tapasya failed to refund Genus even though the Contract stated that for the

Returned Products Genus was permitted under the Contract to “reject” defective products “in

whole or in part for full credit.” See Contract, Ex. A, ¶ 6. Tapasya also failed to refund Genus

even though the Contract permitted Genus “to terminate its obligations under any order with

[Tapasya] . . . if any delivery is not made within the time provided” or if delivery is not “within a

reasonable time” if no time period is provided. See Contract, Ex. A, ¶ 10.

       37.     Tapasya failed to pay for the expenses to return the Returned Products in the

amount of $17,600.00 and the expenses to calibrate the Returned Products in the amount of

$5,797.00 even though the Contract stated that Tapasya would pay the “costs of delivery and

return” for any rejected products. See Contract, Ex. A, ¶ 6.

       38.     Tapasya failed to pay Genus a penalty for failing to timely deliver the products in

the first purchase order in the amount of $28,701.60 even though the Contract stated that Tapasya

would deliver the products “no later than June 25, 2016,” and Tapasya agreed to pay Genus a 1%

penalty on the purchase value of each product delivered one week after June 25, 2016 up to a

maximum penalty of 5% after five weeks. See Contract, Ex. A, ¶ 3.

       39.     In addition to the damages described above, Genus has also incurred damages

because it has been forced to purchase and install replacement equipment.
         Case 5:20-cv-03865-CFK Document 1 Filed 08/07/20 Page 11 of 15




        40.     Due to Tapasya’s inability to manufacture and deliver products in accordance with

the terms of the Contract, Genus was forced to purchase replacement equipment and redesign its

facility to accommodate the different equipment. The replacement equipment that Genus was

forced to purchase and the associated costs it was forced to incur are detailed below:

                      Original Product      Replacement       Replacement
 Original Product                                                                Price Difference
                            Cost             Equipment       Equipment Cost

     HSG 400             $178,003.00       Glatt 200 L HSG     $306,870.00         $128,867.00

      HSG 50             $137,662.00       Glatt 25 L HSG      $301,017.00         $163,355.00

   Fluid Bed S12         $194,662.00       Glatt WS Combo      $530,472.00         $335,810.00
                                            250 Fluid Bed

  Fluid Bed Spray        $141,160.00        Glatt GPCG-2       $265,000.00         $123,840.00
   Arrangement


        41.     In addition to the costs for the replacement equipment described above, Genus also

had to pay an additional $405,400.00 for modifications to the Glatt WS Combo 250 Fluid Bed to

allow it to operate at Genus’s facility.

        42.     Therefore, Genus was forced to incur an additional $1,157,272.00 to purchase

replacement equipment and redesign some of this equipment due to Tapasya’s inability to

manufacture and deliver products in accordance with the terms of the Contract.

                                  COUNT I – Breach of Contract

        43.     Genus incorporates by reference each allegation set forth in paragraphs 1 through

42 above, as if fully set forth herein.

        44.     Genus and Tapasya entered into the Contract, which is valid and enforceable.

Pursuant to the Contract, Tapasya agreed to provide Genus with various products in return for an

agreed-upon purchase price and deliver them by a specific date.
          Case 5:20-cv-03865-CFK Document 1 Filed 08/07/20 Page 12 of 15




        45.     Pursuant to the Contract, Tapasya agreed that the products would “conform to the

specifications, drawings, samples, or other descriptions furnished or adopted by [Genus],” be

“readily usable,” “of good workmanship and materials,” and be “free from defect of any kind.”

See Contract, Ex. A, ¶ 7.

        46.     The Returned Products were defective and essentially non-functional.          For

example, the HSG LAB and HSG 50 failed to “conform to the specifications, drawings, samples,

or other descriptions furnished or adopted by [Genus]” pursuant to paragraph 7 of the Contract.

Furthermore, the Returned Products were not “readily usable,” “of good workmanship and

materials,” and were not “free from defect of any kind” as they failed qualification testing, and

despite Tapasya’s repeated attempts to fix the defects in several of the Returned Products, it was

unable to do so.

        47.     By delivering such defective and non-functional products, Tapasya breached the

Contract.

        48.     Moreover, Tapasya breached the Contract by failing to deliver the products within

the time specified in the Contract.

        49.     Tapasya has also breached the Contract by failing to refund to Genus any of the

amounts that Genus paid for the Returned Products or the Cancelled Products.

        50.     Genus has complied with the Contract and performed all of its obligations

thereunder.

        51.     Genus has incurred the damages described above as a direct and proximate result

of Tapasya’s breach of the Contract.

                             COUNT II - Breach of Express Warranty

        52.     Genus incorporates by reference each allegation set forth in paragraphs 1 through

51, as if fully set forth herein.
          Case 5:20-cv-03865-CFK Document 1 Filed 08/07/20 Page 13 of 15




        53.     Pursuant to the Contract, Tapasya expressly warranted that the products would

“conform to the specifications, drawings, samples, or other descriptions furnished or adopted by

[Genus],” be “readily usable,” “of good workmanship and materials,” and be “free from defect of

any kind.” See Contract, Ex. A, ¶ 7.

        54.     Genus relied upon Tapasya’s express warranties in selecting Tapasya as a product

manufacturer and seller, and placing purchase orders with Tapasya, and these express warranties

were a material part of the basis for the Contract.

        55.     Tapasya breached these express warranties because the Returned Products and

Cancelled Products: (i) did not conform to Genus’s specifications; (ii) were not readily usable as

delivery was delayed and then once delivered, Tapasya spent weeks trying to install the Returned

Products to no avail; (iii) were not of good workmanship because they did not pass qualification

testing; (iv) were not free from defects of any kind.

        56.     Genus has incurred the damages as described above as a direct and proximate result

of Tapasya’s breach of express warranty.

                    COUNT III - Breach of Fitness for a Particular Purpose

        57.     Genus incorporates by reference each allegation set forth in paragraphs 1 through

56, as if fully set forth herein.

        58.     The Returned Products and Cancelled Products contained multiple defects as

described above. The defects constitute a breach of the implied warranty for fitness for a particular

purpose because Tapasya knew the purposes for which the products were to be used, knew when

Genus needed delivery of the products, and knew that Genus was relying upon Tapasya’s skill and

judgment to furnish the products in a manner in which they would be suitable for their intended

use, yet the products did not perform for the uses and purposes for which they were sold, nor could

they be used by Genus.
          Case 5:20-cv-03865-CFK Document 1 Filed 08/07/20 Page 14 of 15




        59.     Genus has incurred the damages as described above as a direct and proximate result

of Tapasya’s breach of the implied warranty of fitness for a particular purpose.

                 COUNT IV – Breach of Implied Warranty of Merchantability

        60.     Genus incorporates by reference each allegation set forth in paragraphs 1 through

59, as if fully set forth herein.

        61.     Genus and Tapasya are merchants within the meaning of the Pennsylvania

Commercial Code.

        62.     Tapasya implicitly warranted that the products were merchantable.

        63.     Genus breached the implied warranty of merchantability because the products were

not merchantable as they could not be used for their ordinary and general purposes. Notably,

Genus was unable to use any of the Returned Products or Cancelled Products.

        64.     Genus has incurred damages as described above as a direct and proximate result of

Tapasya’s breach of the implied warranty of merchantability.

                                      PRAYER FOR RELIEF

                WHEREFORE, Genus demands judgment in its favor and against Tapasya and

relief on its Complaint as follows:

                a.      For compensatory damages in excess of $150,000, including a refund of all
                        payments made to Tapasya for the Returned Products and the Cancelled
                        Products, costs incurred for testing and shipping the Returned Products to
                        Tapasya, a contractual penalty for Tapasya’s failure to timely deliver the
                        products, and costs incurred to purchase and install replacement equipment;

                b.      Reimbursement of its reasonable attorneys’ fees incurred in this action, in
                        accordance with the Contract; and

                c.      Such other relief as the Court deems just and proper.
       Case 5:20-cv-03865-CFK Document 1 Filed 08/07/20 Page 15 of 15




                              DEMAND FOR JURY TRIAL

      Genus hereby demands a trial by jury.




                                          K&L GATES LLP



Dated: August 7, 2020                     By: s/ Laura K. Veith

                                               Laura K. Veith
                                               Pa Bar No. 321680
                                               laura.veith@klgates.com
                                               K&L Gates Center
                                               210 Sixth Avenue
                                               Pittsburgh, PA 15222
                                               T: 412-355-7456
                                               F: 412-355-6501

                                               Counsel for Plaintiff Genus Lifesciences Inc.
